Citation Nr: 1610905	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for injury to Muscle Group XIX, associated with residuals of shell fragment wounds to the abdomen and right groin area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel





INTRODUCTION

The Veteran had active military service in the Army from August 1966 to July 1968.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in November 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied, in part, an evaluation in excess of 10 percent for residuals of shell fragment wounds and service connection for a right hip disorder secondary to the residuals of shell fragment wounds.

The Veteran had a hearing before a Decision Review Officer (DRO) in May 2011.  A transcript of the proceeding has been associated with the claims file.

The Board remanded the issues in November 2013 for further development.  The Veteran underwent a VA examination in December 2013.  In March 2014, the RO issued a supplemental statement of the case (SSOC) denying an evaluation in excess of 10 percent for residuals of shell fragment wounds.  Unfortunately, the Board finds that the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance)

In March 2014, the RO granted service connection for a right hip disorder.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In its November 2013 remand order, the Board noted that the Veteran's last VA examination to assess the current severity of his service-connected residuals of shell fragment wound of the abdomen and right groin area had been in September 2010.  Specifically, the Board found that the September 2010 VA examination was inadequate because it was a digestive examination and did not address all residuals of the Veteran's shell fragment wound.  The Board asked that the Veteran be scheduled for a new VA examination and instructed the examiner to identify all residuals attributable to the Veteran's shell fragment wound, to include any muscle, orthopedic, and neurological residuals.  The Board also asked the examiner to describe any weakened movement, excess fatigability, and incoordination, and to assess any additional functional impairment due to the latter.  Further, the Board requested that the examiner discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe.

In the December 2013 VA examination, the examiner noted that the Veteran had penetrating muscle injury and reported that the Veteran continued to experience chronic daily pain in his groin area since September 2010.  The Veteran rated his pain between a five and a nine out of ten, with more pain when walking more than one-quarter of a mile, lifting more than 15 pounds, or climbing more than one flight of stairs.  He denied any local injuries or surgeries since September 2010 and claimed that he did not take any medication or receive any steroid injections for the pain.  The remainder of the VA examination copied from the September 2010 VA examination.  The examiner did not address the Veteran's residuals of shell fragment wound; did not describe if the Veteran suffered from any weakened movement, excess fatigability, or incoordination; and did not discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, or severe.  Therefore, the Board finds that the December 2013 examination is not adequate and a new VA examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a qualified physician to determine the current severity of all residuals of the fragment wound of the abdomen and right groin area.  The Veteran's claims folders, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted. 

Specifically, the examiner should identify all residuals attributable to the Veteran's service-connected fragment wound of the abdomen and right groin area, to include any muscle, orthopedic, and neurological residuals.

The examination report must include pertinent ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should specifically discuss the severity of any muscle impairment of the fragment wound of the abdomen and right groin area in terms of slight, moderate, moderately severe, and severe, including any muscle impairment of the affected Muscle Groups. 

The examiner should also state whether there are any neurological residuals associated with the Veteran's service-connected fragment wound of the abdomen and right groin area, and identify any nerves involved.  If so, the examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.

Finally, the examination report must provide complete rationale for all findings and conclusions.

2. Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




